Citation Nr: 0801990	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  00-14 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a major bipolar 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a right ankle 
disorder.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to service connection for arthritis of the 
cervical spine.

7.  Entitlement to service connection for peripheral 
neuropathy.





REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the veteran's case was previously before 
the Board in August 2003.  At that the time the issue of 
entitlement to service connection for PTSD was listed as one 
of the issues on appeal.  However, the issue was incorrectly 
styled at the time of the remand.  The proper styling of the 
issue is whether new and material evidence has been received 
to reopen the claim for service connection.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The veteran originally testified at a video conference 
hearing in March 2002.  The Veterans Law Judge that conducted 
that hearing left the Board.  The Board wrote to the veteran 
and advised him of that fact and offered the veteran the 
opportunity to have a new hearing in November 2007.  See 
38 C.F.R. § 20.707 (2007).

The veteran responded in December 2007.  He elected to have a 
new video conference hearing.  

In light of the foregoing the case must be REMANDED for the 
following:

1.  The claims folder should be 
transferred to the Montgomery, Alabama, 
RO and the veteran should be scheduled 
for a video conference hearing at the RO 
with a Veterans Law Judge of the Board 
sitting in Washington D.C.  The veteran 
and his attorney should be given an 
opportunity to prepare for the hearing.

2.  The claims folder should be returned 
to the Board in advance of the scheduled 
hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


